Title: To James Madison from Joseph Jones, 24 December 1792
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 24th. Dec. 1792.
I thank you for your letters with the papers inclosed. It appears from the accounts I have seen that Mr. A. will be reelected and I think and have heretofore expressed that opinion to Monroe that the investigation of his opinions and their tendency was not commenced in time to make the impression on the Public mind that was necessary to effect a change—nor do I think his conduct in office (if it be true what I have heard) has been treated with that free animadversion it required and wch. wod. have operated agt. him in the Public opinion had it been exposed. It has been said he has manifested from the commencemt. of his official Character an evident attachment to parade distinctions and rank—that he deviated in one instance at least from his declaration in the commencement of the governmt. that he shod. adhere to the sense of the representative body on a division of the Senate—that in another he divided the Senate by his vote and that laterly he has manifested in some instances a party spirit. If these reports and some others of a similar nature were well founded the laying them open with proper inferences wod. have had considerable weight with the community at large and have been construed into a settled disposition to inculcate and establish sentiments and manners among the people favourable to his opinions as promulgated in his works—they were known before his first appointment—these wod. have shewn an adherence to those opinions and a continuation of his efforts. Some good though not all that was hoped for from the discussion may result—but generally feeble attacks serve only to strengthen the Party assailed. The Secretaries plan of a sinking fund I have read over but do not yet comprehend, it is intricate and so complicated it appears to me to require some time and attention to understand. At first view I think it well calculated to keep us all in the dark excepting those near the seat of governmt. where the finances are better understood than with us and who thrive on speculation—the tax on horses cannot fail to serve the purposes of easing the eastern and burthening the southern interest—there are few pleasure Horses in the eastern and middle compared to the southern states. If the annual Taxes produce a surplus and it can every year be known or pretty nearly what they furnish—that surplus might every year be applied by direction of the legislature in buying up or sinking the debt withot. an intricate nine or ten years operation involved and perplexing—the more simple and intellegible our money matters are the better, and impositions and abuses sooner detected. Never let the public accot. pass unexamined—the omiting this necessary duty will in a few years make the undertaking too formidable to be encount[er]ed with willingness and be hurried over in a slovenly manner. We hope for a confirmation of but hesitate in yeilding full assent to the letter that has been published from Belfast—the manner of it and some expressions contained in it make me doubt its authenticity. Perhaps it is badly translated. Health and happiness attend you. Yr friend & Servt
Jos: Jones.
Wheat has fallen here below 6/. Is there any reason to fear it will not be up in the spring.
